Citation Nr: 0920346	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  98-02 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a change in vocational rehabilitation training 
program under Chapter 31 of Title 38 of the United States 
Code.  

(The issue of whether the reduction of a total disability 
rating for compensation based on individual unemployability, 
effective October 1, 2005, was proper, is the subject of a 
separate Board decision.)  


REPRESENTATION

Veteran represented by:  Keith D. Snyder, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 11, 1977, to August 24, 1977, and from May 1978 to 
April 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of adverse determinations in July 1997 and in 
September 1997 of the Department of Veterans Affairs (VA) 
vocational rehabilitation counseling office at the Los 
Angeles, California Regional Office (RO).  

In a decision in September 2001, the Board denied the 
Veteran's claim to change his vocational rehabilitation 
training program to a pharmacy.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order, dated in February 
2003, the Court granted a Joint Motion to Remand of the 
parties, the VA Secretary and the appellant, vacated the 
Board's decision, and remanded the case back to the Board for 
readjudication consistent with the Motion.  

In November 2003, in March 2007, and in July 2007, the Board 
remanded the case to the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Board remanded this case in July 2007 to obtain a summary 
of the in-person meeting that took place between counselor of 
the Vocational Rehabilitation & Employment Office and the 
Veteran in March 2006, and any decision that was made as to 
the Veteran's request for a change in program.  






Apparently documentation of that session was unavailable, but 
the RO (Vocational Rehabilitation & Employment Office) sent 
the Veteran a supplemental statement of the case (SSOC) in 
September 2007, in which a summary of the March 2006 session 
was provided.  The RO in the SSOC then denied the Veteran's 
request to change his vocational rehabilitation plan to 
pharmacist under Chapter 31 provisions.  The Veteran on his 
own has obtained a degree in pharmacology.  In the March 2006 
counseling session, the Veteran reportedly expressed that he 
did not wish to move or work in the state of Nevada where he 
had obtained his pharmacy licensure, and that he did not 
intend to pursue licensure to work as a pharmacist in 
California where he presently lived.  

As it is not clear what further vocational rehabilitation 
program the Veteran is seeking, the case is REMANDED for the 
following action:

1. Ask the Veteran to clarify what 
benefits, if any, he currently desires 
to obtain from the vocational 
rehabilitation training program under 
Chapter 31 of Title 38 of the United 
States Code.  

2. After the completion of the above, 
readjudicate the claim.  If any benefit 
sought remains denied, furnish the 
Veteran and his attorney a supplemental 
statement of the case and return the 
case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).  


